Citation Nr: 0101204	
Decision Date: 01/17/01    Archive Date: 01/24/01	

DOCKET NO.  99-16 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for lateral femoral 
cutaneous neuropathy of the left leg and thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The appellant served in the Oregon Army National Guard from 
June 1994 to June 1997.  She had active duty training from 
September 12, 1994 to January 13, 1995.  This is an appeal 
from a November 1998 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO), Portland, Oregon, 
which denied entitlement to service connection for a 
disability of the appellant's left leg and thigh.  In 
February 2000 she testified at a hearing before a member of 
the Board of Veterans' Appeals (Board) sitting at the 
regional office.  The case is now before the Board for 
appellate consideration.


REMAND

The record reflects that in May 1998 the appellant submitted 
her initial claim for VA disability benefits.  She referred 
to problems with her left leg and thigh during service.  

On a June 1998 statement the appellant's mother related that 
during service the appellant had written home complaining 
about pain and numbness involving her left leg.  The 
appellant's mother related that after the appellant's return 
home in January 1995 they could observe how painful her leg 
was and they sent her to a specialist who determined that she 
had nerve damage. 

The regional office later received records from Jean 
Bieraugel, M.D., reflecting that the appellant had been seen 
in January 1997 complaining of problems with her knees and 
midthigh.  It was noted that she was about five months 
postpartum.  The impression was chondromalacia.  She was 
again seen in February 1997 with complaints of pain and 
numbness along the lateral aspect of her left side (sic).  
[At other places in this entry the reference is to the left 
thigh vice left side.]  The impression was probable ongoing 
iliotibial band syndrome.  Dr. Bieraugel was of the opinion 
that it had begun when she was running and exercising heavily 
for the National Guard.  

The regional office also received a February 1997 statement 
by Larry J. Maukonen, M.D., who related that the appellant 
complained of problems with pain involving her left lateral 
thigh area for the previous three years.  The pain had 
reportedly begun while she was at boot camp for the National 
Guard.  On physical examination various findings were 
recorded.  The impression was numbness and pain in the left 
lateral thigh typical of a lateral femoral cutaneous 
neuropathy.

The appellant was afforded a VA neurological examination in 
June 1999 and the diagnosis was lateral femoral cutaneous 
neuropathy of the left thigh.

In February 2000 the appellant submitted statements from 
several service associates who had served with her in the 
National Guard after she returned from her period of active 
duty training.  They recalled that the appellant had related 
that she had injured her left thigh in late November or 
December 1994.  

During the February 2000 Board hearing, the appellant 
testified that she had injured here left thigh while running 
at Fort Leonard Wood in December 1994.  It felt as though 
there were a pinching in her leg.  She had been given 
Ibuprofen and given a profile placing her on limited duty for 
two weeks.  After service she had been treated for her leg by 
Dr. Bieraugel.  She had not received the treatment until 
February 1997 since she was pregnant.  She had completed her 
tour with the National Guard in June 1997 but after her 
active duty for training she had only had training on the 
weekends and had not engaged in running exercises.  Thus, her 
leg had not bothered her as much on those occasions.  She 
testified that she checked for medical records at her local 
armory in Medford and had been informed that all her records 
had been sent to storage at some unspecified place.  The 
appellant was married shortly after completion of her period 
of active duty training.  

The regional office has been unable to obtain any service 
medical records pertaining to the appellant.  The VA Liaison 
Office at National Personnel Records Center reported to the 
RO by E-mail that they had been unable to locate any service 
medical records for her, checking under both her maiden and 
married name.  In June 1998 the Headquarters of the Oregon 
National Guard advised the regional office that it had no 
record of the appellant; however, that letter indicates that 
only her married name was checked. A standard Form 180 which 
was apparently sent by the appellant to the Oregon National 
Guard in July 1998 gives her maiden name.  It bears a stamp 
at the top which is to the effect that there were no records 
for her at the Oregon National Guard personnel records area.  
The report of her separation from the Oregon National Guard 
(NGB Form 22) in June 1997 states that she was separated 
while a member of a unit ("CO A (S&T) 141 SPT BN") in 
Portland.  She was transferred to "USAR CNTRL GP 
(REINFORCEMENT), TOTAL ARMY PERSONNEL COMMAND, ST LOUIS MO 
63132-5200".  It is unclear from the current record if this 
unit is part of NPRC.  

The VA has a duty to assist a claimant with regard to a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475; 114 Stat. 2096,    (2000), (to be 
codified at 38 U.S.C. §§ 5103 and 5103A).  The Board believes 
that further information in this case would be desirable and 
the case is REMANDED to the regional office for the following 
action:

1.  A further search for military 
personnel and medical records for the 
appellant should be undertaken.  Both 
names (married and maiden) should be 
specified, and precise dates of service, 
both active and as a member of the Guard 
should be given.  The NGB form 22 should 
be attached.  The inquiries should be 
directed to the Portland unit listed as 
her unit at the time of separation, and 
the USAR Control Group, as well as to her 
original unit in Medford and NPRC.  The 
personnel records should be requested in 
addition to medical records because they 
may contain a copy of the profile she 
reported was issued.  Any such records 
obtained should be associated with the 
claims file.

2.  The appellant's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the appellant and 
her representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
unless she receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


